DETAILED ACTION
	This action is responsive to the following communication: the response filed 8/13/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 7, 8, and 20 are cancelled; 24 is added; 1-6, 9-19, and 21-24 are pending.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 7/16/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0388312 ‒hereinafter Park) in view of Chang et al. (US 2011/0286274 ‒hereinafter Chang).

Regarding claim 1, Park discloses a program method of a non-volatile memory device (fig. 5), the non-volatile memory device including a cell string (fig. 4: MS11) in which a plurality of memory cells (fig. 4, 6: MC) are stacked in a direction (i.e. a Z direction; para 0065) perpendicular to a substrate (para 0026), the method comprising:
performing a first program phase (fig. 5: S530) including programming a first memory cell (fig. 6: MCn) among the plurality of memory cells (fig. 6: MC), the first memory cell (fig. 6: MCn) being connected to a first word line (fig. 6: WLn) among a plurality of word lines (fig. 6: WL to WLn(+1/-1)) of the cell string, the first program phase (fig. 5: S530) including applying a first pass voltage (fig. 6: Vnpass) to other word lines among the plurality of word lines above (fig. 6: i.e. WL closest to DSL) or below (fig. 6: i.e. WL closest to SSL) the first word line (fig. 6: WLn) with respect to the substrate (para 0026); and
performing a second program phase (annotated fig. 5, 6: after verification of the first program phase S540, another word line such as WLn-1 may be selected for programming, entering a second program phase from S560 to S510; para 0064) including programming a second memory cell (annotated fig. 6: memory cell MCn-1 in the first program phase, coupled to selected word line WLn-1 for programming in the second program phase, essentially becomes a selected memory cell MCn for the second program phase, annotated as MCn2) among the plurality of memory cells (fig. 6: MC) after the first memory cell is completely programmed (fig. 5: the first memory cell MCn of the first program phase passing program verification S540,P), the second memory cell (annotated fig. 6: MCn2) being connected to a second word line (annotated fig. 6: word line WLn-1 in the first program phase, that is selected for programming in the second program phase, essentially becomes a selected word line WLn for the second program phase, annotated as WLn2) among the plurality of word lines closer to the substrate (annotated fig. 6: word lines below the second word line WLn2 are considered closer to the substrate) than the first word line (annotated fig. 6: WLn of the first program phase, shown as WLn+1 in the second program phase), the second program phase including applying a second pass voltage (annotated fig. 6: Vpass1 in the second program phase) to a first word line group (annotated fig. 6: i.e. a group comprising WLn-1 of the second program phase) among the plurality of word lines below the second word line (annotated fig. 6: below WLn2) with respect to the substrate and applying a third pass voltage (annotated fig. 6: Vpass2 in the second program phase) to a second word line group (annotated fig. 6: i.e. a group comprising WLn+1 of the second program phase) among the plurality of word lines above the second word line (annotated fig. 6: above WLn2) with respect to the substrate, the second pass voltage being lower than the third pass voltage (para 0070).

    PNG
    media_image1.png
    311
    586
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    993
    947
    media_image2.png
    Greyscale


Park does not expressly disclose a surface of a substrate.
Chang discloses a surface of a substrate (fig. 3: one of a surface of substrate).
It is common and well known in the art that a substrate has a surface in which a cell string may be stacked in a perpendicular direction. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Chang for the purpose of realizing a stacked (para 0107 of Chang), as is consistent with known practices in the prior art. Such a conclusion is reasonably expected because one of ordinary skill in the art would have been capable of recognizing that with the arrangement of the aforementioned elements, where each element performs the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.

Regarding claim 4, Park does not expressly disclose the method, further comprising:
	sensing a driving temperature of the non-volatile memory device; and adjusting the second pass voltage or the third pass voltage depending on the driving temperature.
	Chang discloses sensing a driving temperature (fig. 1: via temperature sensor 150) of the non-volatile memory device; and adjusting the second pass voltage or the third pass voltage depending on the driving temperature (para 0073-0074).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Chang for the purpose of improving the overall reliability of the device by reducing program disturbances during data accessing schemes (para 0121 of Chang).




Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0388312 ‒hereinafter Park) in view of Chang et al. (US 2011/0286274 ‒hereinafter Chang), and further in view of Maejima (US 2019/0146685).

	Regarding claim 2, Park, as modified, does not expressly disclose the method, wherein the second word line is closer to the substrate than a reference word line among the plurality of word lines.
	Maejima discloses wherein the second word line (fig. 4: i.e. any of a word line WL) is closer to the substrate (fig. 3: 20) than a reference word line (fig. 4: i.e. a dummy word line WLD) among the plurality of word lines.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is further modifiable as taught by Maejima for the purpose of realizing a three-dimensional memory device and manufacturing facilitation (fig. 4 of Maejima). 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0388312 ‒hereinafter Park) in view of Chang et al. (US 2011/0286274 ‒hereinafter Chang), and further in view of Lee (US 2020/0143890).

	Regarding claim 9, Park, as modified, does not expressly disclose the method, wherein a channel hole of the first memory cell is larger than a channel hole of the second memory cell.
(fig. 8: i.e. a channel of first memory cell may be located in a channel hole region 610 that is larger than a channel of second memory cell located in a smaller portion of channel hole 610).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is further modifiable as taught by Lee for the purpose of realizing a three-dimensional memory device and manufacturing facilitation (fig. 8 of Lee). 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0388312 ‒hereinafter Park) in view of Lee (US 2018/0190498).

Regarding claim 24, Park discloses a program method of a non-volatile memory device (fig. 5), the non-volatile memory device including a cell string (fig. 4: MS11) in which a plurality of memory cells (fig. 4, 6: MC) are stacked in a direction (i.e. a Z direction; para 0065) perpendicular to a substrate (para 0026), the method comprising:
performing a first program phase (fig. 5: S530) including programming a first memory cell (fig. 6: MCn) among the plurality of memory cells (fig. 6: MC), the first memory cell (fig. 6: MCn) being connected to a first word line (fig. 6: WLn) among a plurality of word lines (fig. 6: WL to WLn(+1/-1)) of the cell string, the first program phase (fig. 5: S530) including applying a first pass voltage (fig. 6: Vnpass) to other word lines among the plurality of word lines above (fig. 6: i.e. WL closest to DSL) or below (fig. 6: i.e. WL closest to SSL) the first word line (fig. 6: WLn) with respect to the substrate (para 0026); and
performing a second program phase (annotated fig. 5, 6: after verification of the first program phase S540, another word line such as WLn-1 may be selected for programming, entering a second program phase from S560 to S510; para 0064) including programming a second memory cell (annotated fig. 6: memory cell MCn-1 in the first program phase, coupled to selected word line WLn-1 for programming in the second program phase, essentially becomes a selected memory cell MCn for the second program phase, annotated as MCn2) among the plurality of memory cells (fig. 6: MC) after the first memory cell is completely programmed (fig. 5: the first memory cell MCn of the first program phase passing program verification S540,P), the second memory cell (annotated fig. 6: MCn2) being connected to a second word line (annotated fig. 6: word line WLn-1 in the first program phase, that is selected for programming in the second program phase, essentially becomes a selected word line WLn for the second program phase, annotated as WLn2) among the plurality of word lines closer to the substrate (annotated fig. 6: word lines below the second word line WLn2 are considered closer to the substrate) than the first word line (annotated fig. 6: WLn of the first program phase, shown as WLn+1 in the second program phase), the second program phase including applying a second pass voltage (annotated fig. 6: Vpass1 in the second program phase) to a first word line group (annotated fig. 6: i.e. a group comprising WLn-1 of the second program phase) among the plurality of word lines below the second word line (annotated fig. 6: below WLn2) with respect to the substrate and applying a third pass voltage (annotated fig. 6: Vpass2 in the second program phase) to a second word line group (annotated fig. 6: i.e. a group comprising WLn+1 of the second program phase) among the plurality of word lines above the second word line (annotated fig. 6: above WLn2) with respect to the substrate, the second pass voltage being lower than the third pass voltage (para 0070).

    PNG
    media_image1.png
    311
    586
    media_image1.png
    Greyscale













    PNG
    media_image2.png
    993
    947
    media_image2.png
    Greyscale


	Park does not expressly disclose a surface of a substrate; the second pass voltage being lower than the third pass voltage, the second pass voltage and the third pass voltage being determined based on whether the second word line is closer to the substrate than a reference word line.
	Lee discloses a surface of a substrate (para 0044); a pass voltage (fig. 19: Vpass4) being lower than another pass voltage (fig. 19: Vpass3), the pass voltage and the another pass (i.e. determine based on whether a second word line (fig. 19: a word line WL5 selected for programming) is closer to the substrate (fig. 19: i.e. in a Z direction; para 0044) than a reference word line (fig. 19: WLn-4 is taken as a reference word line)(fig. 19: determining to apply the Vpass4 voltage or the Vpass3 voltage to other word lines based on position of the second word line WL5 with respect to the reference word line WLn-4; para 0157-0158).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Park is modifiable as taught by Lee for the purpose of facilitating data accessing schemes by suppressing disturbances during a program operation (para 0094 and 0163 of Lee).

Allowable Subject Matter
Claim(s) 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 21 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely perform a recovery phase after a program verify operation, the recovery phase including applying a recovery voltage to a selected word line among the plurality of word lines and unselected word lines among the 
The allowable claims are supported in at least fig. 8 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 3 and 5-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 3, the prior art fails to teach or suggest the claimed limitations, namely wherein the second program phase includes applying a fourth pass voltage to a third word line group among the plurality of word lines above the second word line group with respect to the substrate, the fourth pass voltage being higher than the second pass voltage and lower than the third pass voltage.
 dependent claim 5, the prior art fails to teach or suggest the claimed limitations, namely wherein the adjusting increases the third pass voltage based on a first offset in response to the driving temperature being higher than a reference temperature.
With respect to dependent claim 6, the prior art fails to teach or suggest the claimed limitations, namely wherein the adjusting decreases the second pass voltage based on a second offset in response to the driving temperature being higher than a reference temperature.
The allowable claims are supported in at least fig. 11 of the instant application.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
The applicant submits that Park et al. (US 2020/0388312 ‒hereinafter Park) fails to disclose “performing a second program phase including programming a second memory cell among the plurality of memory cells after the first memory cell is completely programmed, the second memory cell being connected to a second word line among the plurality of word lines closer to the substrate than the first word line” (as in claim 1). That is, Fig. 6 of Park shows a programming sequence (up arrow of PGM) from a source line SL to a bit line BL, with the SL being closer to the substrate (i.e. the plurality of memory strings, such as shown in Fig. 3 and Fig. 6, may be arranged in a vertical direction to a substrate; para 0026). Following the arrow of PGM, a second memory cell that is programmed in a second programming phase would be coupled to a second word line further away from the SL, and therefore further away from the substrate (on page 11-12 of the response).

The applicant further submits that Lee (2020/0143890) fails to qualify as prior art under 35 U.S.C. 102(a)(2) because Lee is not disclosed before the effective filing date of the present application, which claims priority to Korean Patent Application No. 10-2019-0086948 filed July 18, 2019 (on page 14 of the response). The examiner respectfully disagrees with the arguments, because based upon the earlier effectively filed date of the reference, November 7, 2018 of    KR 10-2018-0135905, it constitutes as prior art under 35 U.S.C. 102(a)(2); KR 10-2018-0135905 is published as US Pub. No. 2020/0143890, cited in the office action for claim 9.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 
In addition, regarding a rejoinder for withdrawn claims 10-19 in view of allowed claims 21-23, it is maintained that the restriction is still deemed proper. Claim 10 is drawn to performing a program verify phase, performing a first and a second recovery phase, with particulars on details of the first and the second recovery phase. Claim 21, drawn to performing a first and a second program operation, does not require the particulars of claim 10.
For at least the aforementioned reasons, the rejection is deemed proper and made final.

	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                             /UYEN SMET/
                                                                              Primary Examiner, Art Unit 2824_________